United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 24, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 06-50167
                        Conference Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

CHRISTOPHER SEAN CARTER,
                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. 1:96-CR-28-ALL
                       --------------------

Before JOLLY, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Christopher Sean Carter, federal prisoner # 68711-080,

pleaded guilty in 1996 to possession with intent to distribute

cocaine base in violation of 21 U.S.C. § 841(a)(1).     Carter now

appeals the district court’s denial of his 18 U.S.C. § 3582(c)(2)

motion.

     Carter’s contention that his sentence is subject to

modification in light of United States v. Booker, 543 U.S. 220

(2005), is without merit.   Section 3582(c)(2) is inapplicable

because Booker did not involve a retroactive amendment to the


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 06-50167
                                 -2-

Sentencing Guidelines.    See United States v. Shaw, 30 F.3d 26,

28 (5th Cir. 1994); § 3582(c)(2).

     With respect to Carter’s assertion that he is entitled to

relief under § 3582(c)(2) based on Amendment 591 to the

Guidelines, Carter did not raise this argument in the district

court.   Accordingly, we need not consider it.    See United States

v. Pardue, 36 F.3d 429, 431 (5th Cir. 1994).     Regardless,

Carter’s argument is without merit.   Amendment 591 is not

relevant to either the determination of a specific offense level

within the applicable guideline section or the consideration of

relevant conduct.    See U.S.S.G. App. C, Amendment 591 (Nov.

2000).   Therefore, the district court was not prohibited from

considering additional amounts of drugs not included in the

charged offense.

     For the foregoing reasons, the judgment of the district

court is AFFIRMED.